 ASSOCIATED GENERAL CONTRACTORS OF CALIF., INC.311ContractorMembers of the Associated GeneralContractors of California,Inc.and A. R.Kramer,Petitioner and TeamsterLocal Union Nos. 94, 137,150, 216,287, 291, 315, 386, 431, 439, 490, 533,624, 684,890, 912,and 980,International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of AmericaContractorMembers of the Associated GeneralContractorsofCalifornia,Inc.;The BuildingIndustry Association of California,Inc.; and theEngineering and Grading Contractors Association,andNeal Hecker and James E. Bays, Petitionersand Teamster Local Union Nos. 42,87, 166, 186,235, 381,420, 692,898, and 982,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen andHelpersofAmerica.Cases20-RD-721 and 21-RD-1008January 17, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING, JENKINS, AND KENNEDYUpon petitions duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Robert C.Grace, in Case 20-RD-721, and beforeHearingOfficerTheodore B. Horn, in Case 21-RD-1008.Following the hearings and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure,Series8,as amended, by directions of the respectiveRegional Directors, these cases were transferred totheNational Labor Relations Board for decision.Briefshave been filed on behalf of all parties in eachcase.'The Board has reviewed the rulings of the HearingOfficers made at the hearings and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in these cases, the Boardfinds:1.The Employers are engaged in commercewithin the meaning of the Act and it will effectuatethe purposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employers.3.ThePetitionerand Intervenor inCase20-RD-721 seek an election in a bargaining unit ofconstruction industry drivers under the so-calledNorthernCaliforniaMaster Agreement, coveringnorthern and central California, between the Team-stersLocals herein involved and the contractorassociations.The Petitioners in Case 21-RD-1008seek an election in a similar bargaining unit underthe so-called Southern CaliforniaMaster LaborAgreement between the Teamsters Locals involvedherein and the contractor associations.This agree-ment covers the southern area of California,with theexception of San Diego County.Petitioners andIntervenor seek decertification of the Unions in-volved herein in the respective units.Both petitionsstateessentially that the Petitioners and otherssimilarly situated are advised and believe that theyare independent contractors, but that the recognizedbargaining agents involved herein and their Interna-tionalUnion have consistently contended that suchpersons are employees,and that the Board onoccasions has so held. Petitioners assert that theyseek and are entitled to an adjudication of the issueson the facts of these cases and that, in the event theyare held to be employees,a substantial number ofsuch employees assert that the recognized bargainingagents are no longer their representatives for thepurpose of collective bargaining.In bothcases,the Unions have moved to dismissthe petitions. The Unions assert basically that thePetitioners and Intervenor claim to be independentcontractors, and not employees. CitingModern HardChrome Service Company,2theUnions in Case21-RD-1008 contend the Regional Director iswithout jurisdiction to entertain a petitionfiled by,and/or on behalf of, nonemployees. The Unions inCase 20-RD-721 take essentially the same position.Additionally, they contend the petition should bedismissed on the ground that the Petitioners' truepurpose in filing the petition is not to obtain anelection but rather to obtain a Board ruling (in arepresentation context)that these owner-operatorsare independent contractors and to use that findingto substantiate the unfair labor practice charges thathave been filed against the Unions.Section 9(c)(1)(A) provides that a decertificationpetition may be filed:[B]y an employee or group of employees oranyindividualor labor organization acting in theirbehalf alleging that a substantial number ofemployees.. .assert that the individual or labororganization, which has been certified or is beingcurrentlyrecognizedby their employer as thebargaining representative,isno longera repre-sentative as defined in section 9(a). [Emphasissupplied.]The record reveals that from time to time the statusof owner-operators such as those included herein hasIIn their briefs Petitioners,David Bettencourt,the Intervenor,and thesomewhat similar, the motions to consolidate are hereby granted, solely forEmployershave filed motions to consolidate these proceedings.Inasmuchdetermination of the status of the owner-operators.as the Unions have not contested the motions and the facts and issues are2 124 NLRB 1235.201NLRB No. 36 312DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen the subject of litigation.While these individualsassert a beliefthat theyare independent contractors,theUnions have purported to represent them asemployees along with the employees in the unitwhose status as such is undisputed.In cases involvingthe status of individuals in the trucking industrywhich have come before the Board,the issue hasbeen a close one, turning on the facts of theindividual case.Against this background,we are ofthe view that the Petitioners'bare assertions that theybelieve they are independent contractors do notconstitute a substitute for an evidentiary hearingfrom which a conclusion can be drawn as to theirindependent contractor or employee status.Accord-ingly,the Petitioners'alleged status as independentcontractors must be determined because if they arein fact employees they are entitled to vote.Therefore,as it is necessary to determine the status of theseindividuals,we affirm the Regional Directors'refus-als to dismiss the petitions.The Unionsfurther contend that on the merits theowner-operators herein are employees within themeaning ofthe Act.This contention is predicated onGeneralTeamsters,Chauffeurs,Warehousemen andHelpers,Local 982,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemenand Helpers ofAmerica(J.K.BarkerTruckingCompany),181NLRB515, enfd.sub nom.Joint Councilof TeamstersNo. 42 v. N.L.R.B.,450 F.2d 1322 (C.A.D.C.),wherein the Board found similar owner-operators tobe employees.In the present cases,we are concerned with thesame question posed inGeneral Teamstersas towhether certain owner-operators who operate theirown vehicles, some workingdirectly forthe contrac-tors and some working for the contractors throughoverlying carriers,are employees within the meaningof the Act. InGeneral Teamsters,the Board exam-ined the relationship between the contractors and theowner-operators and, although it viewed severalelements there as indicative of an independentcontractor relationship,itregarded certain otherfactors as negating any basis for finding that theowner-operators were in fact independent contrac-tors or self-employed persons.In reaching this result,the Board relied,in large part,on the fact that onceon the job the owner-operators, like the employee-operators,were at all times subject to the supervisionof the contractors.Additionally,the Board viewedthe contractors'retention of the control over theloaders which were essential for loading the trucks,as well as control over the place where the materialswere to be unloaded, the owner-operators'inabilityto control their hours or rates of pay, and their lackof face-to-face contact with the contractors for whomthey worked as indicative of their status as employeeswho lacked the means to accomplish results throughthe exercise of independent judgment and skill.The facts in the present cases show that owner-operators involved herein own and operate dumptrucks throughout the State of California andperform hauling services for the various contractors(employers)who are association members.In soiieinstances,the contractors utilize the services of theirown driver-employees,whose status as employees isnot disputed,to drive company-owned trucks forhauling material to and from a construction site.Many contractors,however,do not have a sufficientnumber of trucks and therefore utilize the services ofowner-operators.In some instances the contractorsand owner-operators will contact each other directlyand enter into an agreement(usually oral)for therendition of services by the owner-operator.In suchcircumstances,theowner-operatorwillbillthecontractor for an amount equal to 100 percent of theminimum tariff for the particular piece of equipmentinvolved.In the vast majority of cases,however, thecontractors and owner-operators are brought togeth-er by overlying carriers.The overlying carrier is anindividualwho contracts(usually orally) with acontractor to provide transportation service for thelatter.In so doing he may use his own equipment,vehicles,and employee-drivers.Inmost cases,however,the overlying carrier will arrange to havesuch services performed by owner-operators, whofunction as subhaulers.When such an arrangement isused the overlying carrier and the owner-operatorexecute a subhaul agreement which basically obli-gates the owner-operator,upon instructions from theoverlying carrier,to proceed to a point of loadingand transport materials.Typically,the overlyingcarriers will have subhaul agreements with numerousowner-operators.Conversely,the typical owner-oper-ator has subhaul agreements with many overlyingcarriers. In addition to having contacts with contrac-torsand referring owner-operators to jobs, theoverlying carriers collect from the contractor sumsdue for services rendered,deducting 5 percent of theminimum tariff for bringing the owner-operator andcontractor together and paying the remainingamount to the owner-operator.3Although the sub-haul agreements require owner-operators to havetheir services available for dispatch by the overlyingcarrier, in practice,the owner-operator is not obligedto accept a particular job, or complete one on whichhe has started.The activities of both the owner-operators and overlying carriers are closely regulatedJ Some overlyingcarvers are not members of the associationsThey do.within it the provisionsof the MasterLabor Agreementbetweenthe Unionshowever, execute with the Union a "short form"agreement which embodiesand the associations ASSOCIATED GENERAL CONTRACTORS OF CALIF., INC.by the California Public Utilities Commission(PUC).Although the PUC establishes the minimum tariffwhich must be charged,there is testimony in bothcases that, on occasion,owner-operators have negoti-ated higher rates than those specified in the PUCtariff.Owner-operators are paid on an hourly basis inmost instances.On occasion,they are paid bytonnage and mileage rates.The minimum tariffhowever reflects a certain amount for the laborelement and a certain amount for the value of theequipment used.While the contractors'driver-em-ployees are paid on straight labor hourly basis fromthe time they are told to report to work until theworkday is completed,the owner-operators are paidonly from the time they are told to report with theirtruck to the loading site and until the last return tripismade.Generally,owner-operators are not paid forany time during which their equipment is notfunctioning.In contrast, employee-drivers are paid attheir hourly rate when the equipment is inoperable.Whether working directly for a contractor or throughan overlying carrier,the owner-operators keep arecord of their time and at the end of the day (or job)present a freight bill to the appropriate representativefor billing purposes.No deductions are made forState and Federal income tax,social security, ordisability insurance.These payments are made bythe owner-operators themselves.The owner-opera-tors are responsible for all traffic violations includingoverloading,load spillage,or defective equipmentwhereas employee-drivers are not responsible forthese types of traffic violations.As the dump truck industry is highly regulated bythe PUC,the owner-operators must obtain a permitfrom thatbodyin order to operate their trucks forhire, subject to thePUC'sminimum tariffs and otherregulations.Thus,the owner-operatormust meetcertain bonding and liability insurance requirementsas specifiedby the PUCand must display his nameand registration number on the outside of theequipment.The equipment utilized by the owner-operatorsconsistsmainly of dump trucks.These include thesingle-unit truck,tractor-semitrailer unit,and trans-fer trailers.4 In addition,most of the owner-operatorsown additional equipment for the maintenance oftheirmain equipment.The recordindicates theaverage cost for trucking equipment is in the$15,000-$20,000 range.Owner-operators arrangetheirown financing for the purchase of such4There appears to be a conflictwith regard to the percentage of LosAngeles owner-operators who own both tractors and trailers Long, a unionwitness, testified that 80 to 85 percent of the owner-operators in the areaown only the tractor unit and must rent the trailer unit from overlyingcarriers or contractors Blackman,who testified for the Petitioners and313equipment. They are responsible for its maintenanceand upkeep.Once on the job, the owner-operators work underthe same conditions as do employee-drivers. Thecontractor establishes the starting time, quitting time,and the lunchbreak for all dump truck drivers, bethey owner-operators or employee-drivers. Repre-sentatives of either the contractor, overlying carrier,or both, direct owner-operators, as well as employee-drivers, in such matters as location of material, dumpsite, and routes to be taken.5 Disciplinary action canbe taken against owner-operators for unsatisfactoryperformance. This can take the form of a reprimand,dock in pay, removal from the job, and/or refusal tohire in the future.The Board has frequently held that, when aquestion arises as to whether individuals are employ-ees or independent contractors, its determinationrequires application of the right-of-control test, andthatwhere the person for whom the services areperformed retains the right to control the mannerand means by which the result is accomplished, therelationship is one of employment. On the otherhand, where control is reserved only as to the resultsought, the relationship is that of an independentcontractor.The resolution of this determinationdepends on the facts of each case and no one factoris dispositive.Inour view, the owner-operators herein areemployees rather than independent contractors. Wenote in particular that once on the job the owner-operators work under the same conditions as do theemployee-drivers of the contractors. Thus all drivers,be they owner-operators or undisputed employees ofthecontractors,observe the same starting andquitting times and the same lunch breaks which areestablished by the contractors. There also is evidencethat the contractors control the loading and sites atwhich the excavated material is to be dumped, and inmost instances, designate the routes to be traveled todumpsites. In both cases there is evidence of detailedjobsitesupervisionby the contractors. In Case21-RD-1008, testimony indicates the existence of a"load checker" on many jobs. This person isemployed by the contractor to watch the operation ofdumptrucks on the job, whether driven by owner-operators or employee drivers. He makes certain thatthe trucks get their loads and deliver them withoutside trips for such things as hair cuts, as onecontractor put it.Testimony in Case 20-RD-721 shows a contractorEmployers at bothhearings, statedthat only20 percent of the area owner-operators did notalso own their traders.The Unionsdid not raise thismatter at the San Francisco hearing5 In some instances,however, contractorsrely onowner-operators tofind a site and dispose of excavated material 314DECISIONSOF NATIONALLABOR RELATIONS BOARDnormally employs a person known as a dump man or"spotter" at the dumpsite who tellsthe owner-operator where to dump his material, and who onoccasion directs the owner-operator to take materialtoanotherdumpsite on the same constructionproject. The record also reveals that the contractor oroverlying carrier representative to whom the owner-operator's freight bill is presented for billing purpos-es keeps such records and compares them with therecords of company andall other drivers to enablethe contractor to determine which drivers, be theyowner-operators or company drivers, are drivingefficiently, and to ". . . make sure they don't goofoffsome place." The record further disclosesinstanceswhereinowner-operatorshavebeenswitched by contractors to other jobs because of acontractor's dissatisfaction with his performance, orbecause of a personality conflict, in which the owner-operator may be involved. In other instances, owner-operators have been reprimanded and/or dockedtime by contractors for standing around and talking,fordumping at a site not designated by thecontractor, and for taking excessively long lunchbreaks.6Thus, as was the situation inGeneral Teamsters,although the owner-operators have substantial finan-cial investments in their trucking equipment andsome other indicia of independent contractorstatus,thecontractorsneverthelesshave retained andexercise such control over the mannerand means ofachieving the desired results at the jobsite that anyfinding of independent contractor would be inconsis-tent with the application of the common law right-of-control test. Accordingly, we conclude these individ-uals are employees within the meaning of the Act,and that a question affecting commerce existsconcerning the representation of the employees ofthe Employerswithin the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.While we have found the owner-operators to beemployees and that they are entitled to participate inan election,the present records before us disclosethat the onlyissue fully litigated at the hearingsrelated to the question of whether they wereemployees or independent contractors, and theparties are not all in agreement regarding otherissues.Thus,as a means of illustration and notlimitation,the parties would appear not to agree as tothe unit which will be appropriate, the eligibility ofemployees now entitled to vote, and whether or not ajoint employmentsituation exists where owner-oper-6Chairman Millernotes his dissenting colleague's reference to theChairman's special concurrenceinAetna Freight Lines, Incorporated194NLRB No 120.In that same concurrence, the Chairman noted theimportanceof examining the degreeof controlexercised over the means andmannerof the individual's performance,and stated that true "independentcontractors" must be shownto have a very highdegree of independence. Inators aresupplied by overlyingcarriers.Accordingly,we deem it necessary to remand each case to theappropriateRegionalDirector for such furtheraction as the Regional Director deems appropriateregarding the above-mentionedand anyremainingissuespreparatoryto directing elections.ORDERIt is hereby ordered that Case 20-RD-721 andCase 21-RD-1008 be, and they hereby are, remand-ed to the Regional Directors for Regions 20 and 21,respectively, for such further action as deemedappropriate by the respective Regional Directors.MEMBER KENNEDY, dissenting:Contrary to my colleagues, I would find that theowner-operatorshere involved are independentcontractors, andwould exclude them from anyappropriate unit.The majority, in finding that owner-operators areemployees, purports to apply the right-of-control testand concludes that the contractors have retainedsufficient control over the manner and means bywhich the owner-operators perform their duties toestablish an employment relationship. In so doing,they rely essentially upon the following: the owner-operators, once on the job, work under the sameconditions as do employee-drivers, observing thesame starting and quitting time and lunchbreaks;designation by the contractors of the material to behauled and, in most instances, dumpsites and routesthereto; and the contractors' ability to reprimandowner-operators, dock their pay, and deny themfuture employment for unsatisfactory performance.Ihave no quarrel with the relevance of thecommon law right-of-control test to the issues athand.My disagreement stems from the majority'sfailure to apply the test to the facts of this case in amanner which also considers and gives weight tofactorswhich, in my opinion, when viewed intotality, establish the entrepreneurial status of theseowner-operators.In my view, the conclusion of the majority that theowner-operators here are employees rather thanindependent contractors is based upon an erroneousview of the controlling facts. My colleagues' applica-tion of the right-of-control test fails to balance all ofthe evidence relevant to the relationship. We shouldavoid the "kind of legal legerdemain that Congresssought to prevent when it enacted Section 2(3)," forthe Chairman's view,such independence is not consistent with being subjectto reprimand and discipline over such details of the means of performanceas excess talking, length of lunch breaks, and other suchtypicallyemployee-employer concerns.which surely do not relate to the end to beaccomplished, but rather evidence direct control over hour-to-hour,minute-to-minute minutiae. ASSOCIATED GENERAL CONTRACTORS OF CALIF., INC.which this Board was criticized by the United StatesCourt of Appeals for the Ninth Circuitin a caseinvolvingfacts similarto those here.AssociatedIndependent Owner-Operators, Inc. v. N.L.R.B., 407F.2d 1383 (1969). Nor should we disregard theteachings ofBrown v. N. L. R. B.,462 F.2d 699 (C.A. 9,1972), cert. deniedsub nom. San Francisco PrintingCo., Inc. v. N.L.R.B.,409 U.S. 1008, in which theCourt of Appeals for the Ninth Circuit againadmonished this Board for ignoring relevant factorsin testingfor independent contractor status, particu-larly risk of loss and opportunity for profit andpersonal investment in the business.There is no dispute on the facts. The record makesclear that the owner-operators are engaged in theclosely regulated "for-hire dump truck industry,"and that they are required to obtain and maintain adump truck carrier permit from the Public UtilitiesCommission. Under the California Public UtilitiesCode, enforced and administered by the PUC, nosuch term as "owner-operator"exists.Owner-opera-tors are simply referred to as "carriers," and theircustomers are known as "shippers." When a carrierutilizesother carriers to perform transportationservices contracted for he is said to be acting as an"Overlying Carrier." An "Underlying Carrier" is aterm applied to one used by an "Overlying Carrier"to perform a transportation service. The use of thetwo terms merely serves to distinguish the capacity inwhich a carrier is acting in performing work on aparticular job. The work of the carriers, the owner-operators here involved, is also closely regulated bythe California Department of Motor Vehicles,as wellasother state and local law enforcement andregulatory agencies. Thus, as an example, owner-operatorsmust guard against prohibited spilling,blowing, or overloading of materials being hauled.An owner-operator, typically, maintains an officein his home, purchases business stationery, invoices,and other business documents necessary to hisbusiness, owns office equipment such as a typewriterand a calculating machine, and may also have abusiness telephone number listed in the yellow pagesof the local telephone directory. He decides, in hissole judgment, what type of equipment to purchasefor his business. He negotiates the purchase of theequipment with the dealer and arranges for thenecessary financing. Typically, an owner-operatorwill purchase his truck from a truck manufacturer'sdealer and will finance it through a bank or a financecompany. Once he purchases his equipment, he isrequired by law to place his name and PUC "Cal-T"number on it.An owner-operator files a self-employment incometax return annually, pays estimated income tax, bothstate and federal, on a quarterly basis, and hires an315accountant of his choiceto assisthim with the return.Most owner-operatorsmaintaina commercial ac-count for receipts and expenses related to theirbusiness.An owner-operator is billed for and paysfor propertytaxesand vehicletaxeslevied by theState of California, and the Highway Use Tax leviedby the Federalgovernment.Typically, such taxesrange anywhere from $500 to $1,200 per year.The cost of the trucking equipment which a typicalowner-operator purchases in order to conduct hisbusinessvaries from $5,000 toin excessof $40,000,dependingon the natureof the equipment, with anaverage cost of from $15,000 to $20,000. The typicalowner-operator has an equityinvestment in hisequipment of anywhere from $10,000 to $15,000. Inaddition,an owner-operator usually purchases andmaintainsa service vehicle such as a pickup truck, inwhich he keeps welding equipment and other toolswhich he needs to repairand maintainhis equip-ment.The cost of this service vehicle rangesanywhere from $1,000 to $4,000, and the cost of histoolsrangesanywhere from $500 to $1,500.An owner-operator is required to pay all costsinvolved inmaintaining his equipment in anoperablestate. Such costs include the costs of all repairs, theparts needed tomaintainthe equipment in operablecondition, the costs of preventivemaintenance,which includes the regular servicing of such vehicles,and the cost for labor and parts involved in anymajor repair or overhaul of such equipment. Main-tainingdump truck equipment in operable conditionis a key factor in thesuccess ofany owner-operator,and a breakdown of such equipment is a key risk he,and he alone,assumes.An owner-operator is required to obtain, maintain,and pay for a permit to operate issued by the State ofCaliforniaBoard of Equalization, as wellas a permitto operate issued by other local governmental bodies.The PUC requires every owner-operator to carry a$100,000-$400,000 bodily injury liability insurancepolicy and $30,000 property damage liability insur-ance policy. In addition, an owner-operator normallycarriesfire, theft, and collisioninsurancepolicies toprotect his equipment, and the investment therein.The owner-operator is the owner of the insurancepolicies acquired on his equipment, and he acquiresthose policiesin the usual insurancemarket throughthenormalmarket sources. The average annualpremium paid by an owner-operator varies, depend-ing upon thesize and amountof the equipment,limits of the policy, and the area in which the unitoperates.The range, however, in terms of annualpremium, is from $500 to as high as $3,500 per year.In addition to the costs involved in maintaining hisequipmentin anoperablestate,an owner-operatormust bearall expensesof operating his equipment. 316DECISIONS OF NATIONAL LABORRELATIONS BOARDSuch expenses include gasoline,oil, tires,and tubes,as well as spare parts for the equipment. With respectto the materials, products, and services required tomaintain the equipment in an operable state, anowner-operator usually purchases those items fromthe normal commercial channels, and is not reim-bursed for them by any overlying carrier or contrac-tor. In addition, he must pay for the cost of garaginghis equipment. Owner-operators are free to garagetheir equipment any place they choose; they arenever required to keep their equipment on thepremises of either an overlying carrier or contractor.An owner-operator's cost of operation, which doesnot include such fixed items as depreciation, insur-ance, taxes, and licenses, runs anywhere from 15percent to 20 percent of hisgross revenue.The grossrevenue of the equipment operated by an owner-operator will depend upon its size, the ability of theowner-operator to keep his equipment in an operablestate,his ability to solicit and obtain work for hisdump truck equipment, and, finally, the quality ofhis work and his business reputation and ability. Thetypicalowner-operatorreceivesanywhere from$15,000 to $40,000 as gross revenue for his dumptruck operations.An owner-operator is always free to, and occasion-ally does, hire a substitute driver for his equipment.Obviously, it isimportant for any owner-operator tokeep his equipment in operation and on the jobearning revenue. As a consequence, a substitutedriver is often hired as vacation relief, and for otherreasons,by an owner-operator. However, manyowner-operators prefer not to employ substitutedrivers because of the substantial investment theyhave in their equipment and in their goodwill. Inthose cases where owner-operators hire drivers todrive their equipment, they select the driver, negoti-ate the wage to be paid him, and make the standardemployee deductions from the driver's pay. Anowner-operator has the right, once on a job andperforming transportation services, either to hiresuch a substitute driver or to obtain another owner-operator to substitute for him on such job. On thoseoccasions, it is not necessary to report the substitu-tion of an owner-operator or the hiring of a driver, asthe case may be, to overlying carrier or to thecontractor. In situations where an owner-operatoremploys a driver to drive his equipment, that driver isunder the exclusive control and direction of theowner-operator,which control and direction isrequired by the PUC of all carriers.An owner-operator has the right to negotiate anyrate he can obtain for transportation services whichinclude traveling on a public highway, regardless ofwhether he is dealing with an overlying carrier or acontractor, as long as such rate is in excess of theapplicablePUC minimum tariff rate. The ratenegotiated by an owner-operator on any given job isgoverned primarily by the prevailing supply anddemand for trucks. On those occasions where trucksare scarce,it is not unusual for an owner-operator toreceive as much as 25-30 percent over the minimumrate called for by the tariff.An owner-operator is free to reject a referral froman overlying carrier with whom he has a subhaulagreement,and such rejections occur on a regularbasis. The reasons for rejection of a referral might bethe fact that he is engaged elsewhere, that hisequipment is inoperable, that he cannot arrive at anagreement concerning the rate for his transportationservices,that the terrain involved in the haul is toorough on his equipment, or that the type of haul isone which he is not interested in performing,eitherbecause it is more difficult than other jobs thenavailable or because the material to be hauled wouldcause damage to his equipment and thereby jeopard-ize his investment in such equipment.Within the construction industry, the averageowner-operatormay well perform transportationservices for anywhere from 25 to 100 differentcontractors in any given calendar year. The relation-shipbetween an owner-operator and any givencontractor typically is of a very short duration. It isnotunusual for ' an owner-operator to performservices for more than one contractor during any 1workday; it is typical for him to perform services formore than one contractor during any I workweek.While the typical owner-operator performs approxi-mately 90 percent of his transportation services as anunderlying carrier, he is free to solicit,and often doessolicit work from other sources.When an owner-operator is performing transporta-tion services on a construction job in the capacity ofan underlying carrier,the overlying carrier does notsupervise those services.In the vast majority ofinstances,the overlying carrier will not have anyrepresentative on the jobsite. Occasionally, on largeprojects, when a large overlying carrier is included, arepresentative of the overlying carrier will be presentto make sure that things are running smoothly. In theusual case, however, either the overlying carrier orhis representative will visit the jobsite no more thanonce a day in order to chat briefly with the owner,and his function in doing so is one of customerservice and relations rather than the supervision ofowner-operators.It is not unusual for an owner-operator to report to a fob, commence working, andwork through to the end of the day without havingany communication with an overlying carrier or thecontractor, or his representative (other than when hetenders to the contractor or his representative a copyof his daily freight bill at the end of the day). In those ASSOCIATED GENERAL CONTRACTORS OF CALIF., INC.instances when the contractor's representative is noton the job when an owner-operator arrives, theowner-operatorreceives instructionsconcerningwhat job the contractor wants accomplished fromother owner-operators who are present and arefamiliarwith the job. The instructions that arereceived from other subhaulers, as in the case withinstructions received from the contractor's represent-ative,consistof,and are limited to, what thecontractor wants accomplished.Once on the job performing transportation serv-ices, the directions which an owner-operator receivesfrom a representative of a contractor are limited towhat the contractor wants accomplished. Thus,typically, an owner-operator will be advised wherethe point of origin of the haul is located and where todeliver the material transported. In those cases wherethere is a choice of routes between the point of originand the point of delivery, an owner-operator general-ly is free to select the route he deems best. A typicalexception, however, is on those jobs in urban areaswhere the route must be approved before thecommencement of work by representatives of thelocal governmental agencies or the California High-way Patrol.In approximately 50 percent of the constructionjobs where loading equipment is used, such loadingequipment is operated by independent contractorswho own the equipment. In the remaining 50 percentof those instances in which a loader is utilized, suchloading equipment is either leased or is owned by thecontractor and is operated by an employee of suchcontractor. Owner-operators typically give directionsto the persons who operate the loading equipment atthe point of origin of the haul concerning the mannerin which he wants his truck loaded and the amount,quantity, or tonnage to be loaded. Owner-operatorsare free to, and often do, refuse to provide transpor-tation services in cases where, in their sole judgment,their equipment is subject to the risk of damagebecause of the manner in which it is being loaded orbecause of the nature of the material being hauled.Moreover, owner-operators are free to, and oftenhave, ceased performing transportation services incaseswhere, in their sole judgment, the amountand/or quantity of material which is being loadedinto their dump truck equipment would subject themto the possibility of a citation for violation of therules of the road concerning overloading, blowing, orspilling.Owner-operators are never issued anywritten rules and/or regulations or operating manu-als by any of the overlying carriers and/or contrac-tors for whom they perform transportation services.Nor do they receive instructions concerning ther In this regard,itwould appear thatto theextent thelobbyingefforts ofthe trade associations which represent them are successful owner-operators317operation of their dump truck equipment fromoverlying carriers and/or contractors.Owner-operators often perform work outside theconstruction industry which they obtain throughtheir own solicitation. Such work includes providingtransportation services for private homeowners,shippers who own commercial rock, sand, gravel, orasphalt and concrete processing plants, and, finally,shippers who have no nexus with the constructionindustry whatsoever.Within the construction indus-try itself, a subhauler usually does not limit the typeof transportation services he renders to any particu-lar type of material or haul.In sum, the record shows that the owner-operatorshave substantial financial investments in their equip-ment. They are responsible for maintenance andupkeep costs and must exercise care and judgment inthe selection of financing arrangements and inkeeping maintenance costs at a minimum in order torealize a profit from the operation of their vehicles.Unlike the employee-drivers, who are responsibleonly for ordinary traffic violations, owner-operatorsare responsible for traffic violations stemming fromoverloading, spillage, or defective equipment. Thebusiness of some owner-operators has been profita-ble; others have gone bankrupt. The opportunity forprofit or loss clearly depends on the initiative andability of the owner-operators to operate their trucksefficiently and economically. The businesslike natureof their opportunities is further shown by the factthat the more successful ones become overlyingcarriersor own a large number of vehicles. Theowner-operators secure work through referral or bytheirown solicitations and may, during a givenperiod of time, perform work for several differentcontractors, none of whom make social security orincome tax deductions. They may refuse employ-ment, and are not dependent on any particularcontractor for continued employment. As the owner-operators must secure their own life, accident, andequipment insurance, they may readily increase theirprofits by the careful businesslike selection on suchinsurance.While in many instances they are hourlypaid, the record reveals the hourly rate is basicallydetermined by the minimum tariffs.? They also keeptheir own records, which they present for billing andtax purposes.When measured against the above background,and in view of the totality of the relationship betweenthe contractors and the owner-operators, the factorsreliedupon by the majority fall far short ofestablishingan employee-employer relationship.Thus, the contractors' direction of the owner-opera-tors in such matters as location of material, dump-are able to affect such rates. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDsites,and routes to be taken appear minimal andmore akin to descriptions of what the contractorswant done,rather than how it is to be done.See, e.g.,InternationalUnion of Operating Engineers,Local 12(AssociatedIndependent Owner-Operators,Inc.),180NLRB293;Claremont Development Co.,106 NLRB611;Local 348,International Brotherhoodof Team-sters,Chauffeurs,Warehousemenand Helpers ofAmerica(JesseHolland),132NLRB 1120. Theobservance of common starting and quitting andlunch times would appear necessary since the verynature of the construction industry dictates that themultiplicityof tasks performed on a construction sitebe performed and coordinated in an atmosphere ofdiscipline and order.Nor doI find significance in thecontractors'ability to reprimand owner-operators ordock their pay for unsatisfactory performance. Therecord does not reveal that these practices arewidespread or often employed.Everyparty to acontract as a matter of law has a right to contest thefaithful performance of the terms of such contract.8Furthermore, the fact that the contractor canterminate or refuse future employment to an owner-operator is not inconsistent with an independentcontractor finding since,generally,the owner-opera-tors involved herein perform services for manycontractors and therefore have no recurrent depend-ence on any particular contractor for employment.As I view the facts, the owner-operators have littleresemblance to employees. They are engaged in aventure in which they assume all risks and,throughthe exercise of judgment and investment of capital,canmaterially affect personal opportunities forprofit.While the contractors control the results anddescribe what they want done, the owner-operatorscontrol themanner in which their services areperformed.They "enjoya degree of independence intheir operations,and assumed responsibilities andrisks, normally associated with entrepreneurs ratherthan employees."Hugh Major d/b/a Hugh MajorTruck Service,124 NLRB 1387, 1389. Cf.NationalVan Lines,117 NLRB 1213.Imustecho here the words of Chairman Miller inhis concurring opinion inAetna Freight Lines,194NLRB No. 120 (1971), in which he stated: "Mycolleagues are sometimes too ready to find anemployee status in cases involving [the truckingindustry].There has been a trend in findingemployee status in nearly every case, and to virtuallyeliminate,by a sort of decisional fiat, any possibilityof independent contracting in the trucking field . . .with that trend I disagree." I, too, disagree, and heremust dissent.In my opinion,the owner-operators areindependent contractors,and their inclusion in theunitwould clearly violate the statutory mandate.8General contractors often dowithhold funds from subcontractors forimproper or unfinished work,and criticize poor performance,whether paidfor on an hourlybasis or pursuantto a contract.